The appeal was dismissed at a former day because of the absence of a notice of appeal in the transcript. The record having been corrected by the filing of a certified copy of such notice, the appeal will now be reinstated.
The record is before this Court without statement of facts or bills of exception.
Appellant filed some exceptions to the charge of the court but presented no special charges relative thereto as is required in misdemeanor cases. In the absence of the statement of facts, this Court is unable to appraise the complaints made of the charge of the trial court.
The appeal is reinstated and the judgment is affirmed. *Page 512